                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            U.S. Magistrate Judge S. Kato Crews


Civil Action No. 18-cv-00789-RBJ-SKC

WYATT T. HANDY, JR.,
ASHLEE M. HANDY,

         Plaintiffs,

v.

TERA L. FISHER, AND
BRANDON H. JOHNSON

         Defendants.

______________________________________________________________________

       ORDER GRANTING MOTION TO STRIKE PLAINTIFFS’ RESPONSE
               TO MOTION FOR SUMMARY JUDGMENT [#94]
______________________________________________________________________

         This order addresses Defendants’ Motion to Strike Plaintiffs’ Response to Motion

for Summary Judgment [#94] (“Motion”). 1 The Court has reviewed the Motion and

Plaintiffs’ Response to Motion for Summary Judgment [#92] (“Response”), which

Defendants seek to strike. The Court has also reviewed the Local Rules of Practice and

District Judge Jackson’s Practice Standards as they pertain to the Motion. While the

Motion is not fully briefed, nothing precludes the Court from ruling on a motion at any time

after it is filed. D.C.COLO.LCivR 7.1(d).

         No hearing is necessary to resolve the Motion. The Motion is GRANTED for the

following reasons:


1   The Court uses “[# __ ]” to refer to docket entries in CM/ECF.
                                              1
       My Practice Standards for Civil Cases inform that “parties shall comply with the

presiding Article III District Judge's practice standards for all motions referred to this

Court.” SKC Practice Standards §E.2. In turn, District Judge Jackson's Practice

Standards provide that responses to summary judgment motions “should not exceed 20

pages.” RBJ Practice Standards at p.2. Further, among other formatting requirements,

Local Rule of Practice 10.1 provides that “[a]ll pleadings and documents shall be double

spaced.” D.C.COLO.LCivR 10.1(e). Taken together, Plaintiffs’ Response may not exceed

20 double-spaced pages.

       Plaintiffs’ Response violates Local Rule 10.1(e) because it is single-spaced.

Plaintiffs’ pro se status does not excuse their failure to comply with Rule 10.1(e). See

Shell v. Am. Family Rights Ass'n, 899 F. Supp.2d 1035, 1044 (D. Colo. 2012) (“[P]ro se

status does not relieve a party of the duty to comply with the various rules and procedures

governing litigants and counsel or the requirements of the substantive law, and in these

regards, the Court must apply the same standard to counsel licensed to practice law and

to a pro se party.”). Indeed, Plaintiffs have routinely double-spaced their filings to date.

       Because the Response is 17 pages single-spaced, it is evident that, when properly

double-spaced, it would exceed Judge Jackson’s limit of 20-pages. If the Response had

complied with Local Rule 10.1(e), it would have totaled approximately 34 pages double-

spaced. Thus, the Response also fails to comply with Judge Jackson’s Practice

Standards.

       The Motion [#94] is GRANTED for these reasons. IT IS ORDERED that Plaintiffs’

Response to the Motion for Summary Judgment [#92] is STRICKEN. IT IS FURTHER


                                              2
ORDERED that Plaintiffs shall have until December 23, 2019 to file a response to the

motion for summary judgment that complies with Judge Jackson’s Practice Standards

and the Local Rules. Plaintiffs are warned that failure to file a response that complies with

Local Rule of Practice 10.1 and Judge Jackson's practice standards may result in the

response being summarily stricken without leave to refile.



DATED: December 12, 2019

                                                  BY THE COURT:


                                                  ________________________________
                                                  S. Kato Crews
                                                  United States Magistrate Judge




                                             3
